Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given over the telephone by Mark Cohen on 20 April 2021.

The application is amended as follows:

Claim 6.  	The method of claim 5, wherein said Cas nuclease is selected from the
group consisting of 

Claim 18. 	The recombinant nucleic acid of claim 17, -wherein said Cas nuclease is selected from the group consisting of 

Claim 27. 	The method of claim 26, wherein said Cas nuclease is selected from the
Group consisting of 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance.
The claims are directed at methods and recombinant nucleic acid molecules used with CRISPR and viral replicons to make changes in the nucleic acid molecules, e.g. the genome, of a target plant cell.
The requirements are using a viral replicon to deliver a donor nucleic acid sequence and the promoter and 3′-UTR of a POLYUBIQUITIN10 (UBQ10) gene where the UBQ10 gene is defined as nucleotides 2076-3449 of SEQ ID NO:22 or a variant thereof that is at least 90% sequence-identical.  An ordinary artisan would reasonably interpret this as a native UBQ10 gene – in contrast, it is not a reasonable interpretation of this limitation as including promoters and 3′-regulatory regions associated with the insertion of, e.g. nucleotides 2076-3449 of SEQ ID NO:22, into a non-native setting.
Although arguably nucleotides 2076-3449 SIN:22 could be artificially inserted anywhere and then used with any promoter and 3′-regulatory region, that is not a reasonable interpretation of the claims and they are not examined on that basis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663